



INDEPENDENT DIRECTOR COMPENSATION PROGRAM


As of September 2019


1. Annual Retainer: $90,000.


2. Committee Fees: audit committee member-$25,000, audit committee chair-$50,000
(inclusive of the audit committee member fee), nominating and corporate
governance committee member-$15,000, conflicts committee member-$10,000,
conflicts committee chair-$25,000 (inclusive of the conflicts committee member
fee).


3. Equity Awards: to be determined from time to time by the board of directors
or a committee thereof.





